Citation Nr: 0527716	
Decision Date: 10/13/05    Archive Date: 10/25/05	

DOCKET NO.  97-33 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 10 percent disabling.   

2.  Propriety of the initial noncompensable evaluation 
assigned for hypertension.   

3.  Propriety of the initial 10 percent evaluation assigned 
for eczema.   

4.  Propriety of the initial noncompensable evaluation 
assigned for residuals of right middle finger fracture.   

5.  Entitlement to an increased (compensable) rating for 
hearing loss.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1977 to December 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The veteran appealed a September 2001 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  A December 2002 Court order granted a joint 
motion vacating and remanding the Board's September 2001 
decision with respect to the issues set forth on the title 
page hereof.  Copies of the joint motion and Court's order 
have been included in the claims file.  The Board remanded 
the appeal in October 2003.  The case has been returned to 
the Board for further appellate action.


FINDINGS OF FACT

1.  Sinusitis is not manifest by more than 1 or 2 
incapacitating episodes per year requiring 4 to 6 weeks of 
antibiotic treatment or 3 to 6 nonincapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  

2.  Hypertension is manifest by diastolic pressure 
predominantly less than 100 and systolic pressure 
predominantly less than 160, and continuous medication is not 
required for control of hypertension.  

3.  Eczema is manifest by intermittent itching on no more 
than approximately 10 percent of the entire body and 
10 percent of the exposed body surface area; constant 
exudation or itching or extensive lesions with marked 
disfigurement are not demonstrated.  


4.  The residuals of right middle finger fracture are 
manifest by complaints of limited motion during cold weather 
with no evidence of arthritis and objective evidence of the 
ability to touch the palm of the hand with the right middle 
finger.  

5.  Hearing loss is manifest by average pure tone decibel 
loss of 16.25 in the right ear with 94 percent speech 
discrimination, and a 46.25 decibel loss in the left ear with 
86 percent speech discrimination.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Code 6511 (2004).  

2.  The criteria for an initial compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Code 7101 (in effect prior to and 
from January 12, 1998) (2004).  

3.  The criteria for an initial evaluation greater than 
10 percent for eczema have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 7806 (in 
effect prior to and from August 30, 2002) (2004).  

4.  The criteria for an initial compensable evaluation for 
residuals of right middle finger fracture have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, 
Diagnostic Code 5226 (2004).  

5.  The criteria for a compensable evaluation for hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Code 6100 (prior to and from June 10, 
1999) (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating, otherwise, the lower 
rating will be assigned.  

Although the RO stated that a June 1997 statement was a 
timely notice of disagreement, a review of the record 
reflects that this is not the case.  Following the May 1996 
RO decision, a notice of disagreement was not received within 
the one-year period following the notice of the action.  A 
June 1997 statement from the veteran's attorney reflects 
disagreement with the noncompensable evaluation assigned for 
hearing loss.  A December 1997 rating decision confirmed and 
continued the noncompensable evaluation and a supplemental 
statement of the case was issued which addressed the 
evaluation assigned for hearing loss.  In December 1997, a 
statement was received from the veteran's attorney.  This 
statement constitutes a notice of disagreement with the 
December 1997 RO decision.  Because the June 1997 statement 
was incorrectly referenced as a timely notice of 
disagreement, and a supplemental statement of the case 
issued, the appellant and his attorney were led to believe 
that the December 1997 statement from the veteran's attorney 
was the final act necessary to perfect the appeal of the 
hearing loss issue.  While a timely substantive appeal was 
not filed with the December 1997 rating decision, the Board 
will waive this requirement.  

The veteran perfected an appeal of the initial ratings 
following the initial awards of service connection for 
hypertension, eczema, and residuals of right middle finger 
fracture.  Therefore, the Board will evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection 
until the present for these particular disabilities.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

With regard to sinusitis and hearing loss, entitlement to 
compensation has already been established and an increase in 
disability evaluation is at issue.  Therefore, the present 
level of disability is of primary concern.  While the entire 
recorded history of a disability is to be reviewed, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Sinusitis

A December 1997 RO decision granted service connection for 
sinusitis and assigned a 10 percent evaluation.  A June 1999 
RO decision continued the 10 percent evaluation and a the 
veteran appealed from that action.  

The veteran's service-connected sinusitis has been evaluated 
under the provisions of Diagnostic Code 6511 of the Rating 
Schedule.  Diagnostic Code 6511 provides that a 10 percent 
evaluation will be assigned where there are 1 or 2 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or; 3 
to 6 nonincapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent evaluation will be assigned where 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (last 4 to 6 weeks) antibiotic 
treatment, or; more than six nonincapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  


A note to Diagnostic Code 6511 provides that an 
"incapacitating episode" means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97 (2004).  

While testimony and statements have been submitted indicating 
that the veteran has been prescribed antibiotics at various 
times for his sinusitis, there is no evidence, either from 
lay persons, or competent medical reports, which indicate 
that the antibiotics have ever been prescribed for a period 
lasting 4 to 6 weeks.  There is no competent medical evidence 
indicating that the veteran has been prescribed antibiotics 
more than two times in any one year for incapacitating 
episodes.  

Private and VA treatment records and treatment records from 
Little Rock Air Force Base, dated from 1995 to 1999, reflect 
that the veteran was seen intermittently for sinusitis.  
Although a December 1995 report from a private physician 
reflects that the veteran required antibiotic therapy on 3 to 
4 occasions yearly, the medical records do not indicate that 
he has been prescribed antibiotic therapy that frequently.  
The records indicate that he was seen for sinusitis in 
December 1996, January 1997, April 1997, and October 1999.  

The veteran offered testimony during hearings at the RO and 
before the Board indicating his belief that he had headache 
pain, lightheadedness, dizziness, congestion, and infection 
all related to his sinusitis.  He submitted leave forms from 
his employment indicating that he had taken eight hours sick 
leave for sinus-related complaints in each of April, May, 
July, and December 1996 and in each of January, March, and 
April 1997.  

The report of a June 1999 VA examination reflects that the 
veteran complained mainly of stoppage on the right side of 
his nose and sinus congestion.  He reported that he had 
recurrent problems of sinusitis for which he took Claritin 
and an antibiotic.  On examination, there was no tenderness 
over the sinuses.  X-rays of the sinuses were normal.  The 
impression included recurrent sinusitis.  

On the basis of the above analysis of the evidence of record, 
there is no evidence indicating that the veteran experiences 
any incapacitating episodes of sinusitis that require 
prolonged antibiotic treatment.  There is no evidence 
indicating that the veteran experiences more than six 
nonincapacitating episodes of sinusitis that are 
characterized by headaches, pain, and purulent discharge or 
crusting.  Rather, the evidence indicates that the veteran 
does not experience incapacitating episodes requiring 
prolonged antibiotic treatment and that he experiences less 
than six nonincapacitating episodes.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than the 10 percent that has been assigned for 
sinusitis.  

Hypertension

Service connection for hypertension was established by RO 
decision in January 1999 under Diagnostic Code 7101 and 
assigned a noncompensable evaluation from January 1996.  
Under the general rating formula for hypertensive vascular 
disease (essential arterial hypertension), when diastolic 
pressure is predominantly100 or more, or when systolic 
pressure is predominantly 160 or more, a 10 percent 
evaluation is assigned.  The 10 percent evaluation is the 
minimal evaluation when an individual has a history of 
diastolic pressure predominantly 100 or more and requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, effective January 12, 1998.  This is 
essentially similar to the rating criteria in effect prior to 
that date, which provided for a 10 percent rating for 
diastolic pressure predominantly 100 or more, or for a 
history of diastolic pressure predominantly 100 or more 
requiring continuous medication for control.  

A review of the medical evidence of record fails to 
demonstrate diastolic pressure predominantly 100 or more, or 
systolic pressure of predominantly 160 or more, or that the 
veteran is required to take continuous medication for control 
of hypertension.  Rather, the evidence consistently reflects 
that the veteran has testified that he is not required to 
take medication for his hypertension.  He has never been 
required to take medication for his hypertension.  

The competent medical evidence indicates that the veteran's 
systolic pressure has never been measured at 160 or higher.  
All of the competent medical evidence indicates that his 
systolic pressure has always been less than 160.  

Private and VA treatment records all reflect that his 
diastolic pressure has always been less than 100 with one 
exception.  The report of a December 1998 VA examination 
reflects that his blood pressure at that time was 125/100.  
The veteran brought in outside blood pressure readings at 
that time indicating that his diastolic pressure had been 90, 
102, and 98.  

The veteran's spouse, a registered nurse, testified during RO 
hearings in August 1997 and September 1999, at pages 31 and 
20 and 21, respectively, that the veteran's blood pressure 
was in the 140's over the nineties, and that it was 
borderline on being high.  During a May 2001 hearing, she 
testified that the last blood pressure of the veteran was 
134/89 and that it was usually in the upper 130's and upper 
eighties.  

In the absence of any evidence indicating that the veteran 
has ever taken medication for his blood pressure, that he has 
ever had a systolic reading of 160 or higher, or that his 
diastolic reading is predominantly 100 or more, and all of 
the evidence indicating that he has never had a systolic 
reading of 160 or more, that he has never taken medication 
for his blood pressure, and that his diastolic blood pressure 
is predominantly less than 100, a preponderance of the 
evidence is against a compensable evaluation for hypertension 
under the criteria in effect prior to or from January 12, 
1998.  

Because this is an appeal from the initial rating, the Board 
has considered whether a "staged" rating is appropriate.  See 
Fenderson, Supra at 126.  In this instance, the record does 
not show varying levels of disability and, therefore, does 
not support the assignment of a staged rating.  

Eczema

Service connection for eczema was established in a May 1996 
RO decision.  It has been evaluated as 10 percent disabling 
thereafter.  

During the pendency of the appeal, the rating criteria for 
evaluating skin disorders were revised effective August 30, 
2002.  Where regulations change during the course of an 
appeal, the disability considered must be evaluated under the 
criteria in effect prior to the change with consideration of 
the evidence of record at that time.  The disability must 
also be evaluated under the criteria in effect after the 
change with consideration of the evidence pertinent at that 
time.  VAOPGCPREC 3-2000 (April 10, 2000).  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, in effect 
prior to August 30, 2002, a 10 percent evaluation is 
warranted for eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  When 
accompanied by exudation or constant itching, extensive 
lesions, or marked disfigurement, a 30 percent evaluation is 
for assignment.  From August 30, 2002, Diagnostic Code 7806 
provides that a 10 percent evaluation will be assigned for 
eczema that occupies at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 
30 percent evaluation requires that eczema affect 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  

The report of a February 1996 VA dermatology examination 
reflects that the veteran reported a history of skin problems 
involving his hands, feet, and back of his legs.  He reported 
that the condition was worse with heat and sweating.  He 
indicated that he had missed work a total of 2 to 3 times in 
his life, primarily while in the service due to flareups of 
the eczema.  He indicated that application of Lidex ointment 
usually cleared the condition quite promptly, typically after 
only 1 to 2 applications.  On examination, the veteran's skin 
was clear.  The assessment included history of eczema.  

During a personal hearing in August 1997, testimony was 
offered that the veteran treated his skin condition with 
Lidex ointment with good results.  If left untreated, he 
could have bleeding, fissures, or cracks in the skin.  

A July 1997 private treatment record indicates that the 
veteran reported problems with eczema.  He requested Lidex 
ointment.  On examination, the skin of his hands was scaly 
with erythematous macular papules.  The assessment was eczema 
of both hands.  

The report of an August 1998 VA dermatology examination 
reflects that the veteran reported being treated off and on 
for a rash on his hands.  He indicated that Lidex gel 
improved his condition.  On examination of the hands, there 
was eczematous eruption in the inner digital webs of the 1st, 
2nd and 4th interspaces on the right and all four interspaces 
on the left hand.  There were some scaly plaques on the 
dorsum of the 5th finger and the 4th finger of the right hand 
that were somewhat psoriasiform.  There was some pigment loss 
of the dorsum of the fingers and the distal aspect of the 
feet.  The impression included eczema of the hands.  

The veteran has consistently testified with respect to Lidex 
cream relieving his symptoms.  With consideration of the 
competent medical evidence of record, together with the 
veteran's testimony, the Board concludes that there is no 
evidence which indicates that the veteran experiences 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  Rather, all of the evidence indicates that 
the symptoms are intermittent and respond well to treatment.  
Further, there is no competent medical evidence indicating 
that the veteran has ever been prescribed corticosteroids or 
other immunosuppressive drugs.  

The report of a May 2005 VA dermatology examination reflects 
that the veteran did not have eczema at that time, except for 
one erythematous patch on the medial aspect of the middle 
finger of the left hand.  The assessment was mild eczema.  
The examiner indicated that the veteran used medication with 
good results.  The percentage of the entire body affected -- 
considering the veteran's hands, wrists, and flexural forward 
-- would be approximately 10 percent of his entire body or 
10 percent of the exposed body surface area affected, if all 
these areas were affected at the same time.  There is no 
competent medical evidence indicating that he has a greater 
percentage of his entire body or percentage of the exposed 
area affected.  Therefore, a preponderance of the evidence is 
against a finding that an evaluation greater than 10 percent 
is warranted under the criteria in effect prior to or from 
August 30, 2002.  Also, there is no basis for staged ratings.  
See Fenderson, supra.  

Right Middle Finger

Service connection for fracture of the right middle finger 
(major) was established by a May 1996 rating decision.  A 
noncompensable evaluation was assigned.  

The rating criteria for evaluation of ankylosis or limitation 
of motion of individual or combined digits were amended in 
2002, and the veteran was provided with the revised rating 
criteria in the March 2005 supplemental statement of the 
case.  Moreover, the rating criteria at Diagnostic Code 5226 
are essentially unchanged.  Both before and after August 
2002, this diagnostic code provided a 10 percent rating for 
either favorable or unfavorable ankylosis of the middle or 
long finger.  The former rating criteria also provided that 
extremely unfavorably ankylosis would be rated as amputation 
under Diagnostic Codes 5152 through 5156.  38 C.F.R. § 4.71a, 
Diagnostic Code 5226.  The current rating criteria provide 
not only for consideration of evaluation as amputation, if 
warranted, but also provide for consideration of resulting 
limitation of motion of other digits or interference with the 
overall function of the hand.  The new rating criteria also 
provide ratings for limitation of motion of individual 
digits.  On either the major or the minor side, Diagnostic 
Code 5228, concerning the index or long finger, provides a 10 
percent rating for limitation of motion with a gap of one 
inch (2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.  A noncompensable rating is provided for limitation 
of motion with a gap of less than one inch (2.5 cm.) between 
the fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and; extension 
is limited by no more than 30 degrees.

The report of a VA examination, conducted in approximately 
July 1998, reflects that the veteran reported sustaining a 
fracture of the right middle finger in 1978.  He complained 
of some limited motion of the finger.  On examination, he 
could touch the palmar crease of the right hand with his 
right middle finger.  There was no deformity shown.  X-rays 
of the right middle finger were normal.  The impression 
included residuals of injury of the right middle finger.  

During personal hearings in August 1997, September 1999, and 
May 2001, testimony was offered with respect to the veteran's 
right middle finger hurting in cold weather.  He indicated 
that he had to compensate for the finger when firing his 
weapon as a law enforcement officer.  

There is no competent medical evidence indicating that the 
veteran has ankylosis of the right middle finger.  There is 
competent medical evidence indicating that he does not have 
ankylosis of the right middle finger.  Moreover, there is no 
evidence that the veteran has limitation of motion of this 
finger with a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, or 
extension limited by more than 30 degrees.  There is evidence 
that he can touch the palmar crease of the hand with this 
finger.  Therefore, a preponderance of the evidence is 
against a compensable evaluation for residuals of a fracture 
of the right middle finger.  Further, there is no basis for 
staged ratings.  See Fenderson, supra.  

Hearing Loss

Service connection for hearing loss was granted in a May 1996 
RO decision.  It was evaluated as noncompensably disabling 
under Diagnostic Code 6100.  That evaluation has remained in 
effect.  During the appeal, the rating criteria for diseases 
of the ear and other sense organs were revised effective 
June 10, 1999.  See 64 Fed. Reg. 25,202-25,210 (May 11, 
1999).  

Where regulations changed during the course of an appeal, the 
Board must evaluate the disability under the criteria in 
effect prior to the change in light of the evidence at that 
time as well as evaluate the disability under the criteria in 
effect after the change in light of the evidence at that 
time.  VAOPGCPREC 3-2000 (April 10, 2000).  

Under the old criteria, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequency 1,000, 2,000, 3,000 
and 4,000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective before June 10, 
1999).  

From June 10, 1999, the schedule provides a table for rating 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a state 
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination in the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (effective June 10, 1999).  Table 
VI is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poor hearing and the vertical column 
represents the ear having the better hearing.  See 38 C.F.R. 
§ 4.85 (effective June 10, 1999).  It should be noted that 
the amendment made no change to the method of determining the 
percentage evaluation for hearing impairment.  Tables VI, VIa 
and VII remain the same.  The amendments including 
reorganizing §§ 4.85 and 4.86 are for the sole purpose of 
clarity.  

Notwithstanding the above, the amended regulations provide 
for two new provisions for evaluating certain patterns of 
hearing impairment where the speech discrimination test may 
not reflect the severity of communicative functioning.  See 
38 C.F.R. § 4.85 (effective June 10, 1999).  Under the 
amended 38 C.F.R. § 4.86, when the pure tone threshold at 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Also, when the pure 
tone threshold is 30 decibels or less at 1,000 Hertz and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  See 64 Fed. Reg. 25,202-10 
(May 11, 1999) (effective June 10, 1999).  

In this case, VA audiometric testing in March 1996 revealed 
an average pure tone decibel loss of 16.25 decibels in the 
right ear with 100 percent speech discrimination, and a 42.5 
decibel loss in the left ear with 86 percent speech 
discrimination.  VA audiometric testing in July 1998 revealed 
an average pure tone decibel loss of 16.25 in the right ear 
with 94 percent speech discrimination and a 46.25 decibel 
loss in the left ear with 90 percent speech discrimination.  
The audiometric test results did not fit either criteria in 
the amended 38 C.F.R. § 4.86.  

According to Table VI of 38 C.F.R. § 4.85 under both the old 
and revised regulations, the numeric designation of hearing 
impairment is, using the poorest hearing results, Level I in 
the right ear and Level II in the left ear.  Table VII of 
38 C.F.R. § 4.85 reveals that this level of hearing 
impairment warrants the assignment of a noncompensable 
evaluation under both the old and revised regulations.  
Therefore, the preponderance of the evidence is against a 
compensable evaluation for hearing loss prior to and from 
June 10, 1999.  The Board is constrained by a mechanical 
application of the facts in this case to the applicable laws 
and regulations.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992) (disability evaluations for hearing loss are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered).  

Therefore, a preponderance of the evidence is against a 
compensable evaluation for the veteran's service-connected 
hearing loss under applicable schedular standards.  

Extraschedular Considerations

The Board has evaluated the veteran's disabilities above on a 
schedular basis based upon the applicable provisions of VA's 
Rating Schedule.  Request for extraschedular consideration 
has been made.  However, the veteran has submitted no 
evidence which indicates that any of the service-connected 
disabilities evaluated herein have resulted in any 
hospitalization.  Further, while testimony has been offered 
regarding symptoms the veteran experiences with respect to 
his right middle finger and how he deals with his hearing 
loss, no evidence has been submitted which indicates that 
these disabilities markedly interfere with his employment 
status beyond that interference contemplated by the assigned 
evaluations.  In each instance the veteran has indicated that 
he has been able to compensate for the symptom reported and 
continued to be able to perform his employment.  Therefore, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2000).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Veterans Claims Assistance Act

VA has the duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 C.F.R. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(2002); 38 C.F.R. § 3.159(b)(c) (2004).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, 
however, the unfavorable AOJ decisions that are the basis of 
this appeal were already decided and appealed by the time the 
VCAA was enacted.  The Court acknowledge in Pelegrini, at 
120, that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The Board finds that the veteran has been provided 
VCAA content complying notice and proper subsequent VA 
process.  The VCAA notice was provided to him via a February 
2004 letter, as well as the statements of the case and 
supplemental statements of the case, including a March 2005 
supplemental statement of the case providing the veteran with 
VCAA implementing regulations.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1)  Inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide: (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  18 Vet. App. at 120-
121.  

The content of the notices provided to the veteran has fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran was advised to submit any 
evidence that he had that was relevant to his claims.  He has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran.  

All the VCAA requires is that duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellant decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, since each of the 
four content requirements of the VCAA notice have been fully 
satisfied, any error in not providing a notice prior to the 
initial adjudication is harmless error.  

Although the RO has not specifically evaluated the veteran's 
hearing loss under the criteria in effect from June 10, 1999, 
the new criteria are more beneficial to more profoundly deaf 
veterans.  Therefore, the Board did not remand this claim to 
the RO for initial consideration of the effect of the new 
criteria on the appellant's claim.  See Bernard, supra.  

With respect to the VA's duty to assist, service medical 
records, VA treatment records, private treatment records, and 
VA examinations have all been obtained.  The veteran has been 
afforded personal hearings at the RO and before the Board.  
There is no indication that any additional records exist that 
could be obtained.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefits flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefits flowing to the veteran are to be avoided).  
VA has satisfied its duty to inform and assist the veteran at 
every stage in this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  



ORDER

An increased rating for sinusitis is denied.  

A compensable initial evaluation for hypertension is denied.  

An increased initial rating for eczema is denied.  

A compensable initial evaluation for residuals of right 
middle finger fracture is denied.  

A compensable rating for hearing loss is denied.  


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


